There was sufficient evidence to support the jury’s verdict in light of plaintiff’s testimony which included a partial description of the van with New Jersey license plates which hit his bicycle; the testimony of a witness who indicated that while plaintiff was still lying in the street he pointed to the van, on the side of which the witness noticed a "Royal-Pak” insignia; and the facts that defendant only owned one van at the time of the incident and had a client near the site of the accident (see, Brotman v Biegeleisen, 192 AD2d 410, lv denied 82 NY2d 654).
As to the awards for past and future pain and suffering, it was error for the trial court, absolutely and unconditionally, to increase the verdict, rather than directing a new trial on the issue of such damages only unless defendant stipulated to the increased amount (Kupitz v Elliott, 42 AD2d 898). While we agree with the trial court that the verdict for past and future pain and suffering was inadequate and that $155,000 would be a more appropriate figure, the judgment is modified to the extent indicated in order to properly implement such determination.
We also find that the jury’s award for past and future lost *364earnings does not deviate materially from what would be reasonable compensation in light of the paucity of evidence with respect to plaintiff’s past earnings. We have considered defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Wallach, Ross and Nardelli, JJ.